Citation Nr: 1736448	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-36 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1947 to September 1951, and from December 1952 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving the benefit of the doubt in the Veteran's favor, the evidence demonstrates that the Veteran has asbestosis related to his active duty service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for asbestosis have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is seeking service connection for asbestosis, which he asserts he developed as a result of in-service exposure to asbestos during his period of service in the United States Navy, from 1947 to 1951.  

With respect to a current disability, the record reflects a diagnosis of asbestosis during the pendency of the appeal.  

With respect to an in-service injury, the Board notes that the RO previously determined that the Veteran's military occupation specialty (MOS) would mean a minimal probability of exposure to asbestos.  Upon review, however, the Board finds that the Veteran has competently and credibly asserted that he was exposed to asbestos while serving aboard the USS Mount Olympus.  In that regard, he reported that sections of the ship were renovated and that he walked through the working area with no protection.  He also reported various other exposures, including breathing asbestos fibers from the clothing of others while working in the laundry.  

Regarding a relationship between the in-service exposure to asbestos and the current diagnosis of asbestosis, the Board notes that the medical evidence is in favor of the claim.  In June 2012, a private physician, Dr. N.H., noted a history of asbestos related pleural disease.  In August 2013, another of the Veteran's private physicians, Dr. G.G., relayed that the Veteran was followed for asbestos related lung disease, and that a CT scan showed pleural plaques and fibrosis which was consistent with asbestos.  In May 2015, a VA physician diagnosed asbestos-related pleural disease and opined this was more likely than not related to exposure in the Navy.  

Resolving the benefit of the doubt in the Veteran's favor, the Board finds the evidence is at least in relative equipoise as to whether the Veteran was exposed to asbestos during active duty service.  In that regard, while his MOS provides a low probability of asbestos exposure, the Veteran has provided credible evidence as to his exposure.  Furthermore, while the Veteran worked after service as an HVAC mechanic and pipefitter, there is no evidence that he was exposed to asbestos in those positions.  Accordingly, as the Board finds that the Veteran was at least as likely as not exposed to asbestos during service, and as the Veteran has a current diagnosis of asbestosis, a disease caused by asbestos exposure, and medical evidence suggesting the asbestosis is related to his military service, the Board finds service connection is warranted.   38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for asbestosis is granted.  



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


